35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Joseph McCoy POWELL, Defendant Appellant.
No. 93-7358.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994Decided Sept. 14, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.  Terrence W. Boyle, District Judge.  (CR-93-4-BO)
Joseph McCoy Powell, appellant pro se.
Christine Blaise Hamilton, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b), and failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(b).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED